Case 0:20-cv-60633-RS Document 88 Entered on FLSD Docket 10/21/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-60633-CIV-SMITH

  VINCENT J. MORRIS, et al.,

                 Plaintiffs,

  vs.

  PHH MORTGAGE CORPORATION, et al.,

                 Defendants.
                                                /

                                  ORDER SETTING HEARING

        It is ORDERED that a telephonic hearing is set for October 29, 2020 at 1:00 p.m.

 Counsel shall call the toll-free number 1-877-873-8018 from a landline phone five (5) minutes

 prior to the start of the hearing. Then, enter Access Code Number 9406706 followed by the pound

 (#) sign; to bypass the security code, press the star key (*); enter the conference and state your

 name and the name of the party you represent. At the hearing the Court will hear argument on the

 following:

        1. Proposed Intervenors’ Motion to Intervene and to Stay Pursuant to the First to File Rule

 [DE 13];

        2. Matthew Thompson’s Motion to Intervene [DE 56];

        3. Motion to Intervene of Putative Settlement Class Members Stephanie Hendricks, Anita

 Barrow, and Tammie Woolbright [DE 57];
Case 0:20-cv-60633-RS Document 88 Entered on FLSD Docket 10/21/2020 Page 2 of 2




        4. Proposed Intervenors’ Response to Order to Show Cause [DE 58].

        DONE and ORDERED in Miami, Florida, this 20th day of October, 2020.




  cc:   All Counsel of Record
